United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2299
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                  Kelly R. Randall, also known as Peter Dick

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                 for the Northern District of Iowa - Sioux City
                                ____________

                         Submitted: December 11, 2014
                           Filed: December 16, 2014
                                 [Unpublished]
                                 ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Kelly Randall appeals the district court’s1 amended judgment reducing his
sentences under Federal Rule of Criminal Procedure 35(b), upon motion of the

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
government, for providing substantial assistance. On appeal, he argues that (1) the
sentences were imposed in violation of the law, because the court improperly
considered an unrelated factor in determining the extent of the reductions; and (2) the
extent of the reductions undervalued his assistance and its cost to him personally.

       We lack jurisdiction to entertain this appeal, however, because it does not meet
the criteria for sentencing appeals, as set out in 18 U.S.C. § 3742(a). See United
States v. Haskins, 479 F.3d 955, 957 (8th Cir. 2007) (per curiam) (court lacks
jurisdiction to hear Rule 35(b) sentence appeal that does not satisfy § 3742(a)
criteria). Specifically, the district court’s purported consideration of a factor
unrelated to Randall’s substantial assistance in determining the extent of the
reduction is not a violation of the law, see United States v. Rublee, 655 F.3d 835, 839
(8th Cir. 2011); and Randall’s challenge to the extent of the reduction is not
reviewable, see United States v. Coppedge, 135 F.3d 598, 599 (8th Cir. 1998) (per
curiam) (inmate’s challenge to extent of sentence reduction was unreviewable
because it was not based on § 3742(a) criteria).

     Accordingly, we dismiss this appeal for lack of jurisdiction. We also grant
counsel leave to withdraw.
                      ______________________________




                                         -2-